Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 1 of 27 PageID 1316




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


 VICTOR GAVILLAN-MARTINEZ,

              Petitioner,

 v.                                              Case No. 3:18-cv-1031-MMH-MCR

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 et al.,

            Respondents.
 ________________________________

                                        ORDER
                                       I. Status
       Petitioner Victor Gavillan-Martinez, an inmate of the Florida penal

 system, initiated this action on August 12, 2018,1 by filing a Petition for Writ

 of Habeas Corpus under 28 U.S.C. § 2254 (Petition; Doc. 1). Gavillan-Martinez

 is proceeding on a second amended petition (Amended Petition; Doc. 17). In the

 Amended Petition, Gavillan-Martinez challenges a 2013 state court (Duval

 County, Florida) judgment of conviction for second-degree murder and

 tampering with evidence. Gavillan-Martinez raises four grounds for relief. See

 Amended Petition at 6-16.2 Respondents have submitted a memorandum in



       1See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
       2For purposes of reference to pleadings and exhibits, the Court will cite the page
 number assigned by the Court’s electronic docketing system.
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 2 of 27 PageID 1317




 opposition to the Amended Petition. See Answer in Response to Order to Show

 Cause (Response; Doc. 18) with exhibits (Resp. Ex.).3 Gavillan-Martinez filed

 a brief in reply. See Reply to Respondent’s Answer to Order to Show Cause

 (Reply; Doc. 31). This action is ripe for review.

                          II. Relevant Procedural History

        On August 26, 2013, Gavillan-Martinez entered a negotiated plea of

 guilty to second-degree murder (count one) and tampering with evidence (count

 two). Resp. Ex. A2 at 49-50. That same day, pursuant to the plea agreement,

 the circuit court sentenced Gavillan-Martinez to a term of incarceration of

 twenty-eight years as to count one and five years in prison as to count two. Id.

 at 51-57, 61-74. The circuit court ordered the sentence imposed on count two

 to run concurrently with the sentence imposed on count one. Id. Gavillan-

 Martinez did not appeal.

        On April 18, 2014, Gavillan-Martinez filed a pro se motion for

 postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850

 (Rule 3.850 Motion). Resp. Ex. A1 at 6-13. In the Rule 3.850 Motion, he argued

 that his counsel was deficient for failing to advise him of the possibility of



        3 On August 13, 2019, Gavillan-Martinez filed a motion to supplement the record, in
 which he contended that Respondents’ exhibits were not numbered and were incomplete. Doc.
 21. After Respondents responded and attached corrected copies of their exhibits, the Court
 granted the motion to supplement on September 11, 2019. Doc. 25. Accordingly, when the
 Court references Respondents’ exhibits A1 and A2, it refers to those attached to Respondents’
 September 6, 2019 response to the motion to supplement. See Docs. 24-1; 24-2.
                                              2
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 3 of 27 PageID 1318




 raising a stand your ground defense. Id. On December 18, 2014, Gavillan-

 Martinez supplemented his Rule 3.850 Motion with two additional claims; he

 asserted that he was not given the opportunity to have a grand jury indict him

 and the cumulative errors in his case prejudiced him. Id. at 15-22. Gavillan-

 Martinez later amended his Rule 3.850 Motion on June 8, 2015 (Amended Rule

 3.850 Motion). Id. at 43-67. In the Amended Rule 3.850 Motion, he argued that

 his counsel was ineffective for failing to: (1) file a motion to dismiss count one;

 (2) file a motion to suppress evidence; and (3) advise him concerning the

 statutory maximum sentence he faced if he rejected the plea deal. Id. Gavillan-

 Martinez amended his motion again (Second Amended Rule 3.850 Motion) on

 September 23, 2015, raising the same claims previously brought in the

 Amended Rule 3.850 Motion. Id. at 82-106. Gavillan-Martinez supplemented

 the Second Amended Rule 3.850 Motion with one additional claim, that his

 counsel was deficient for failing to request a presentence investigation (PSI)

 report. Id. at 124-26. Following an evidentiary hearing, the circuit court denied

 relief. Id. at 150-54. On March 6, 2018, Florida’s First District Court of Appeal

 (First DCA) per curiam affirmed the denial of relief without a written opinion

 and issued the Mandate on December 5, 2018. Resp. Ex. E.

                       III. One-Year Limitations Period

       This proceeding was timely filed within the one-year limitations period.

 See 28 U.S.C. § 2244(d).

                                         3
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 4 of 27 PageID 1319




                            IV. Evidentiary Hearing

       In a habeas corpus proceeding, the burden is on the petitioner to

 establish the need for a federal evidentiary hearing. See Chavez v. Sec’y, Fla.

 Dep’t of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011). “In deciding whether to

 grant an evidentiary hearing, a federal court must consider whether such a

 hearing could enable an applicant to prove the petition’s factual allegations,

 which, if true, would entitle the applicant to federal habeas relief.” Schriro v.

 Landrigan, 550 U.S. 465, 474 (2007); Jones v. Sec’y, Fla. Dep’t of Corr., 834

 F.3d 1299, 1318-19 (11th Cir. 2016), cert. denied, 137 S. Ct. 2245 (2017). “It

 follows that if the record refutes the applicant’s factual allegations or otherwise

 precludes habeas relief, a district court is not required to hold an evidentiary

 hearing.” Schriro, 550 U.S. at 474. The pertinent facts of this case are fully

 developed in the record before the Court. Because the Court can “adequately

 assess [Gavillan-Martinez’s] claim[s] without further factual development,”

 Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), an evidentiary hearing

 will not be conducted.

                          V. Governing Legal Principles

                             A. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

 governs a state prisoner’s federal petition for habeas corpus. See Ledford v.

 Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

                                         4
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 5 of 27 PageID 1320




 2016), cert. denied, 137 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure

 that federal habeas relief functions as a guard against extreme malfunctions

 in the state criminal justice systems, and not as a means of error correction.’”

 Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011) (quotation marks

 omitted)). As such, federal habeas review of final state court decisions is

 “‘greatly circumscribed’ and ‘highly deferential.’” Id. (quoting Hill v.

 Humphrey, 662 F.3d 1335, 1343 (11th Cir. 2011) (quotation marks omitted)).

       The first task of the federal habeas court is to identify the last state court

 decision, if any, that adjudicated the claim on the merits. See Marshall v. Sec’y,

 Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

 not issue a written opinion explaining its rationale in order for the state court’s

 decision to qualify as an adjudication on the merits. See Harrington v. Richter,

 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the merits is

 unaccompanied by an explanation, the United States Supreme Court has

 instructed:

               [T]he federal court should “look through” the
               unexplained decision to the last related state-court
               decision that does provide a relevant rationale. It
               should then presume that the unexplained decision
               adopted the same reasoning.

 Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The presumption may be

 rebutted by showing that the higher state court’s adjudication most likely

 relied on different grounds than the lower state court’s reasoned decision, such

                                          5
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 6 of 27 PageID 1321




 as persuasive alternative grounds that were briefed or argued to the higher

 court or obvious in the record it reviewed. Id. at 1192, 1196.

       If the claim was “adjudicated on the merits” in state court, § 2254(d) bars

 relitigation of the claim unless the state court’s decision (1) “was contrary to,

 or involved an unreasonable application of, clearly established Federal law, as

 determined by the Supreme Court of the United States;” or (2) “was based on

 an unreasonable determination of the facts in light of the evidence presented

 in the State court proceeding.” 28 U.S.C. § 2254(d); Richter, 562 U.S. at 97-98.

 The Eleventh Circuit describes the limited scope of federal review pursuant to

 § 2254 as follows:

             First, § 2254(d)(1) provides for federal review for
             claims of state courts’ erroneous legal conclusions. As
             explained by the Supreme Court in Williams v. Taylor,
             529 U.S. 362, 120 S. Ct. 1495, 146 L.Ed.2d 389 (2000),
             § 2254(d)(1) consists of two distinct clauses: a
             “contrary to” clause and an “unreasonable application”
             clause. The “contrary to” clause allows for relief only
             “if the state court arrives at a conclusion opposite to
             that reached by [the Supreme] Court on a question of
             law or if the state court decides a case differently than
             [the Supreme] Court has on a set of materially
             indistinguishable facts.” Id. at 413, 120 S. Ct. at 1523
             (plurality opinion). The “unreasonable application”
             clause allows for relief only “if the state court identifies
             the correct governing legal principle from [the
             Supreme] Court's decisions but unreasonably applies
             that principle to the facts of the prisoner’s case.” Id.

             Second, § 2254(d)(2) provides for federal review for
             claims   of   state   courts’   erroneous     factual
             determinations. Section 2254(d)(2) allows federal
                                          6
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 7 of 27 PageID 1322




               courts to grant relief only if the state court’s denial of
               the petitioner’s claim “was based on an unreasonable
               determination of the facts in light of the evidence
               presented in the State court proceeding.” 28 U.S.C. §
               2254(d)(2). The Supreme Court has not yet defined §
               2254(d)(2)’s “precise relationship” to § 2254(e)(1),
               which imposes a burden on the petitioner to rebut the
               state court’s factual findings “by clear and convincing
               evidence.” See Burt v. Titlow, 571 U.S. ---, ---, 134 S.
               Ct. 10, 15, 187 L.Ed.2d 348 (2013); accord Brumfield v.
               Cain, 576 U.S. ---, ---, 135 S. Ct. 2269, 2282, 192
               L.Ed.2d 356 (2015). Whatever that “precise
               relationship” may be, “‘a state-court factual
               determination is not unreasonable merely because the
               federal habeas court would have reached a different
               conclusion in the first instance.’”[4] Titlow, 571 U.S. at
               ---, 134 S. Ct. at 15 (quoting Wood v. Allen, 558 U.S.
               290, 301, 130 S. Ct. 841, 849, 175 L.Ed.2d 738 (2010)).
 Tharpe v. Warden, 834 F.3d 1323, 1337 (11th Cir. 2016), cert. denied, 137 S.

 Ct. 2298 (2017). Also, deferential review under § 2254(d) generally is limited

 to the record that was before the state court that adjudicated the claim on the

 merits. See Cullen v. Pinholster, 563 U.S. 170, 182 (2011) (stating the language

 in § 2254(d)(1) “requires an examination of the state-court decision at the time

 it was made”).

        Thus, “AEDPA erects a formidable barrier to federal habeas relief for

 prisoners whose claims have been adjudicated in state court.” Burt v. Titlow,




        4 The Eleventh Circuit has described the interaction between § 2254(d)(2) and §
 2254(e)(1) as “somewhat murky.” Clark v. Att’y Gen., Fla., 821 F.3d 1270, 1286 n.3 (11th Cir.
 2016), cert. denied, 137 S. Ct. 1103 (2017).
                                              7
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 8 of 27 PageID 1323




 134 S. Ct. 10, 16 (2013). “Federal courts may grant habeas relief only when a

 state court blundered in a manner so ‘well understood and comprehended in

 existing law’ and ‘was so lacking in justification’ that ‘there is no possibility

 fairminded jurists could disagree.’” Tharpe, 834 F.3d at 1338 (quoting Richter,

 562 U.S. at 102-03). This standard is “meant to be” a “difficult” one to meet.

 Richter, 562 U.S. at 102. Thus, to the extent that the petitioner’s claims were

 adjudicated on the merits in the state courts, they must be evaluated under 28

 U.S.C. § 2254(d).

                      B. Exhaustion/Procedural Default

       There are prerequisites to federal habeas review. Before bringing a §

 2254 habeas action in federal court, a petitioner must exhaust all state court

 remedies that are available for challenging his state conviction. See 28 U.S.C.

 § 2254(b)(1)(A). To exhaust state remedies, the petitioner must “fairly

 present[]” every issue raised in his federal petition to the state’s highest court,

 either on direct appeal or on collateral review. Castille v. Peoples, 489 U.S. 346,

 351 (1989) (emphasis omitted). Thus, to properly exhaust a claim, “state

 prisoners must give the state courts one full opportunity to resolve any

 constitutional issues by invoking one complete round of the State’s established

 appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       In addressing exhaustion, the United States Supreme Court explained:



                                         8
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 9 of 27 PageID 1324




                Before seeking a federal writ of habeas corpus, a state
                prisoner must exhaust available state remedies, 28
                U.S.C. § 2254(b)(1), thereby giving the State the
                “‘“opportunity to pass upon and correct” alleged
                violations of its prisoners’ federal rights.’” Duncan v.
                Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 130 L.Ed.2d
                865 (1995) (per curiam) (quoting Picard v. Connor, 404
                U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438 (1971)). To
                provide the State with the necessary “opportunity,”
                the prisoner must “fairly present” his claim in each
                appropriate state court (including a state supreme
                court with powers of discretionary review), thereby
                alerting that court to the federal nature of the claim.
                Duncan, supra, at 365-366, 115 S. Ct. 887; O’Sullivan
                v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728, 144
                L.Ed.2d 1 (1999).

 Baldwin v. Reese, 541 U.S. 27, 29 (2004).

       A state prisoner’s failure to properly exhaust available state remedies

 results in a procedural default which raises a potential bar to federal habeas

 review. The United States Supreme Court has explained the doctrine of

 procedural default as follows:

                Federal habeas courts reviewing the constitutionality
                of a state prisoner’s conviction and sentence are guided
                by rules designed to ensure that state-court judgments
                are accorded the finality and respect necessary to
                preserve the integrity of legal proceedings within our
                system of federalism. These rules include the doctrine
                of procedural default, under which a federal court will
                not review the merits of claims, including
                constitutional claims, that a state court declined to
                hear because the prisoner failed to abide by a state
                procedural rule. See, e.g., Coleman,[5] supra, at 747–


       5   Coleman v. Thompson, 501 U.S. 722 (1991).
                                             9
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 10 of 27 PageID 1325




                 748, 111 S. Ct. 2546; Sykes,[6] supra, at 84–85, 97 S.
                 Ct. 2497. A state court’s invocation of a procedural
                 rule to deny a prisoner’s claims precludes federal
                 review of the claims if, among other requisites, the
                 state procedural rule is a nonfederal ground adequate
                 to support the judgment and the rule is firmly
                 established and consistently followed. See, e.g.,
                 Walker v. Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127–
                 1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler, 558
                 U.S. --, --, 130 S. Ct. 612, 617–618, 175 L.Ed.2d 417
                 (2009). The doctrine barring procedurally defaulted
                 claims from being heard is not without exceptions. A
                 prisoner may obtain federal review of a defaulted
                 claim by showing cause for the default and prejudice
                 from a violation of federal law. See Coleman, 501 U.S.,
                 at 750, 111 S. Ct. 2546.

  Martinez v. Ryan, 132 S. Ct. 1309, 1316 (2012). Thus, procedural defaults may

  be excused under certain circumstances. Notwithstanding that a claim has

  been procedurally defaulted, a federal court may still consider the claim if a

  state habeas petitioner can show either (1) cause for and actual prejudice from

  the default; or (2) a fundamental miscarriage of justice. Ward v. Hall, 592 F.3d

  1144, 1157 (11th Cir. 2010). In order for a petitioner to establish cause,

                 the procedural default “must result from some
                 objective factor external to the defense that prevented
                 [him] from raising the claim and which cannot be
                 fairly attributable to his own conduct.” McCoy v.
                 Newsome, 953 F.2d 1252, 1258 (11th Cir. 1992)
                 (quoting Carrier, 477 U.S. at 488, 106 S. Ct. 2639).[7]
                 Under the prejudice prong, [a petitioner] must show
                 that “the errors at trial actually and substantially
                 disadvantaged his defense so that he was denied

        6   Wainwright v. Sykes, 433 U.S. 72 (1977).
        7   Murray v. Carrier, 477 U.S. 478 (1986).
                                               10
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 11 of 27 PageID 1326




              fundamental fairness.” Id. at 1261 (quoting Carrier,
              477 U.S. at 494, 106 S. Ct. 2639).

  Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

        In the absence of a showing of cause and prejudice, a petitioner may

  receive consideration on the merits of a procedurally defaulted claim if the

  petitioner can establish that a fundamental miscarriage of justice, the

  continued incarceration of one who is actually innocent, otherwise would

  result. The Eleventh Circuit has explained:

              [I]f a petitioner cannot show cause and prejudice,
              there remains yet another avenue for him to receive
              consideration on the merits of his procedurally
              defaulted claim. “[I]n an extraordinary case, where a
              constitutional violation has probably resulted in the
              conviction of one who is actually innocent, a federal
              habeas court may grant the writ even in the absence
              of a showing of cause for the procedural default.”
              Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This
              exception is exceedingly narrow in scope,” however,
              and requires proof of actual innocence, not just legal
              innocence. Johnson v. Alabama, 256 F.3d 1156, 1171
              (11th Cir. 2001).

  Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that

  it is more likely than not that no reasonable juror would have convicted him’

  of the underlying offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.

  2001) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be

  credible,’ a claim of actual innocence must be based on reliable evidence not

  presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting


                                         11
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 12 of 27 PageID 1327




  Schlup, 513 U.S. at 324). With the rarity of such evidence, in most cases,

  allegations of actual innocence are ultimately summarily rejected. Schlup, 513

  U.S. at 324.

                     C. Ineffective Assistance of Trial Counsel

        “The Sixth Amendment guarantees criminal defendants the effective

  assistance of counsel. That right is denied when a defense attorney’s

  performance falls below an objective standard of reasonableness and thereby

  prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per

  curiam) (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and Strickland v.

  Washington, 466 U.S. 668, 687 (1984)).

                 To establish deficient performance, a person
                 challenging a conviction must show that “counsel’s
                 representation fell below an objective standard of
                 reasonableness.” [Strickland,] 466 U.S. at 688, 104 S.
                 Ct. 2052. A court considering a claim of ineffective
                 assistance must apply a “strong presumption” that
                 counsel’s representation was within the “wide range”
                 of reasonable professional assistance. Id., at 689, 104
                 S. Ct. 2052. The challenger’s burden is to show “that
                 counsel made errors so serious that counsel was not
                 functioning as the ‘counsel’ guaranteed the defendant
                 by the Sixth Amendment.” Id., at 687, 104 S. Ct. 2052.

                 With respect to prejudice, a challenger must
                 demonstrate “a reasonable probability that, but for
                 counsel’s unprofessional errors, the result of the
                 proceeding would have been different. A reasonable
                 probability is a probability sufficient to undermine
                 confidence in the outcome.” Id., at 694, 104 S. Ct. 2052.
                 It is not enough “to show that the errors had some
                 conceivable effect on the outcome of the proceeding.”

                                            12
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 13 of 27 PageID 1328




               Id., at 693, 104 S. Ct. 2052. Counsel’s errors must be
               “so serious as to deprive the defendant of a fair trial, a
               trial whose result is reliable.” Id., at 687, 104 S. Ct.
               2052.

  Richter, 562 U.S. at 104. The Eleventh Circuit has recognized “the absence of

  any iron-clad rule requiring a court to tackle one prong of the Strickland test

  before the other.” Ward, 592 F.3d at 1163. Since both prongs of the two-part

  Strickland test must be satisfied to show a Sixth Amendment violation, “a

  court need not address the performance prong if the petitioner cannot meet the

  prejudice prong, and vice-versa.” Id. (citing Holladay v. Haley, 209 F.3d 1243,

  1248 (11th Cir. 2000)). As stated in Strickland: “If it is easier to dispose of an

  ineffectiveness claim on the ground of lack of sufficient prejudice, which we

  expect will often be so, that course should be followed.” Strickland, 466 U.S. at

  697.

         A state court’s adjudication of an ineffectiveness claim is accorded great

  deference.

               “[T]he standard for judging counsel’s representation is
               a most deferential one.” Richter, - U.S. at -, 131 S. Ct.
               at 788. But “[e]stablishing that a state court’s
               application of Strickland was unreasonable under §
               2254(d) is all the more difficult. The standards created
               by Strickland and § 2254(d) are both highly
               deferential, and when the two apply in tandem, review
               is doubly so.” Id. (citations and quotation marks
               omitted). “The question is not whether a federal court
               believes the state court’s determination under the
               Strickland standard was incorrect but whether that
               determination was unreasonable - a substantially

                                          13
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 14 of 27 PageID 1329




              higher threshold.” Knowles v. Mirzayance, 556 U.S.
              111, 123, 129 S. Ct. 1411, 1420, 173 L.Ed.2d 251 (2009)
              (quotation marks omitted). If there is “any reasonable
              argument that counsel satisfied Strickland’s
              deferential standard,” then a federal court may not
              disturb a state-court decision denying the claim.
              Richter, - U.S. at -, 131 S. Ct. at 788.

  Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014); Knowles v.

  Mirzayance, 556 U.S. 111, 123 (2009). In other words, “[i]n addition to the

  deference to counsel’s performance mandated by Strickland, the AEDPA adds

  another layer of deference--this one to a state court’s decision--when we are

  considering whether to grant federal habeas relief from a state court’s

  decision.” Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004). As such,

  “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

  Kentucky, 559 U.S. 356, 371 (2010).

                VI. Findings of Fact and Conclusions of Law

                                 A. Ground One

        Gavillan-Martinez alleges his counsel was ineffective for failing to advise

  him that he was entitled to request a pre-trial hearing to establish his

  immunity from prosecution under Florida’s “Stand Your Ground Law.”

  Amended Petition at 6-9. He argues that he hit the victim with a wrench

  because the victim tried to stab him with a knife when Gavillan-Martinez

  informed the victim he would have to leave Gavillan-Martinez’s residence. Id.



                                         14
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 15 of 27 PageID 1330




  But for counsel’s failure to properly advise him, Gavillan-Martinez contends

  he would not have entered a guilty plea. Id.

         Gavillan-Martinez alleged a similar claim in his Second Amended Rule

  3.850 Motion. Resp. Ex. A1 at 85-90. After an evidentiary hearing, the circuit

  court denied relief on this claim, explaining:

                The testimony of trial counsel at the evidentiary
                hearing was that after discussing the case with the
                Defendant and weighing the options regarding filing a
                “Stand Your Ground” Motion, a strategic decision was
                made not to file the Motion. The Defendant’s
                statement to police did not support the Motion and he
                would then be subjected to cross examination which
                would provide the prosecution with more statements
                from which to impeach the Defendant. “[S]trategic
                decisions do not constitute ineffective assistance of
                counsel if alternative courses have been considered
                and rejected and counsel’s decision was reasonable
                under    the    norms     of   professional   conduct.
                Schoenwetter v. State, 46 So. 3d 535, 553 (Fla. 2010)
                (citing Occhicone v. State, 768 So. 2d 1037, 1048 (Fla.
                2000)).

  Id. at 152. The First DCA per curiam affirmed the denial of relief without

  issuing a written opinion. Resp. Ex. E.

         To the extent that the First DCA decided the claim on the merits, 8 the

  Court will address the claim in accordance with the deferential standard for

  federal court review of state court adjudications. After a review of the record



         8 Throughout this order, in looking through the appellate court’s per curiam
  affirmance to the circuit court’s “relevant rationale,” the Court presumes that the appellate
  court “adopted the same reasoning.” Wilson, 138 S. Ct. at 1194.
                                               15
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 16 of 27 PageID 1331




  and the applicable law, the Court concludes that the state court’s adjudication

  of this claim was not contrary to clearly established federal law, did not involve

  an unreasonable application of clearly established federal law, and was not

  based on an unreasonable determination of the facts in light of the evidence

  presented in the state court proceedings. Thus, Gavillan-Martinez is not

  entitled to relief on the basis of this claim.

        Nevertheless, even if the First DCA’s adjudication of the claim is not

  entitled to deference, the claim in Ground One is without merit. “A plea

  conference is not a meaningless charade to be manipulated willy-nilly after the

  fact; it is a formal ceremony, under oath, memorializing a crossroads in the

  case,” and “[w]hat is said and done at a plea conference carries consequences.”

  Scheele v. State, 953 So. 2d 782, 785 (Fla. 4th DCA 2007). A defendant’s

  “[s]olemn declarations in open court carry a strong presumption of verity.”

  Blackledge v. Allison, 431 U.S. 63, 74 (1977); see also Kelley v. State, 109 So.

  3d 811, 812-13 (Fla. 1st DCA 2013) (holding a court may deny postconviction

  relief on claims that are refuted by sworn representations the defendant made

  to the trial court). By entering a guilty plea in Florida, a defendant waives any

  right to have his or her counsel investigate or put forward a defense. Smith v.

  State, 41 So. 3d 1037, 1040 (Fla. 1st DCA 2010) (citing Davis v. State, 938 So.

  2d 555, 557 (Fla. 1st DCA 2006)). Similarly, “[w]here a defendant enters a plea

  and swears that he is satisfied with his counsel's advice, he may not later

                                           16
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 17 of 27 PageID 1332




  attack counsel's effectiveness for failure to investigate or defend the charge.”

  Id.

        Here, the arrest and booking report reflects that when law enforcement

  initially contacted Gavillan-Martinez, he claimed that the victim left his

  residence early in the morning to buy drugs but never returned. Resp. Ex. A2

  at 13. After further investigation, law enforcement attempted to interview

  Gavillan-Martinez, but he invoked his right to remain silent. Id. However, the

  woman who lived with Gavillan-Martinez, Erica Roach, told law enforcement

  that Gavillan-Martinez was upset with the victim because the victim sent her

  explicit text messages. Id. According to Roach, Gavillan-Martinez then went to

  the victim’s room to confront him, after which Gavillan-Martinez returned to

  Roach with blood on his body and the victim lying dead in the bedroom. Id.

  Roach stated that she and Gavillan-Martinez then disposed of the body and

  evidence. Id. Notably, during the colloquy for his guilty plea, Gavillan-

  Martinez admitted he was guilty of both counts. Id. at 71. He also stated, under

  oath, that he was satisfied with his attorney’s representation. Id.

        During the evidentiary hearing on the Second Amended Rule 3.850

  Motion, both Gavillan-Martinez and his trial counsel, Senovia Portis, testified.

  Resp. Ex. A1 at 155-229. Gavillan-Martinez testified in conformance with the

  allegations in the Amended Petition. Id. at 209-21. Portis, on the other hand,

  denied she told Gavillan-Martinez he was not entitled to a Stand Your Ground

                                        17
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 18 of 27 PageID 1333




  hearing and further testified that she and Gavillan-Martinez discussed a

  Stand Your Ground defense. Id. at 172-78, 190-93. According to Portis, during

  the discussion, she informed Gavillan-Martinez that he could have a pre-trial

  hearing on the matter, but it would require him to testify and face cross-

  examination, as well as allow the prosecutor the opportunity to present

  evidence after the fact that would go towards his consciousness of guilt. Id. at

  172-75. Moreover, she advised Gavillan-Martinez that the prosecutor would

  question him concerning his initial denial of knowing anything about what

  happened to the victim. Id. at 175-77. Portis believed the circuit court could

  have viewed the inconsistencies in his story in a negative light such that his

  credibility would be hurt. Id. at 177. According to Portis, Gavillan-Martinez

  made the decision not to pursue a Stand Your Ground defense after he heard

  her advice. Id. at 177-78.

        In federal habeas proceedings, “a determination of a factual issue made

  by a State court shall be presumed to be correct,” and the petitioner has “the

  burden of rebutting the presumption of correctness by clear and convincing

  evidence.” § 28 U.S.C.A. § 2254(e)(1). Here, the circuit court made a factual

  finding that Portis advised Gavillan-Martinez of the pros and cons of pursuing

  a pre-trial Stand Your Ground hearing and that he personally made the

  decision to forego that hearing and enter a guilty plea. The record supports this

  factual finding and Gavillan-Martinez has not presented clear and convincing

                                         18
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 19 of 27 PageID 1334




  evidence to overcome the presumption of correctness of this factual

  determination. Accordingly, as Portis’ testimony refutes Gavillan-Martinez’s

  allegations in the Amended Petition, relief on the claim in Ground One is due

  to be denied.

                          B. Grounds Two and Three

        As Ground Two, Gavillan-Martinez argues that his attorney was

  ineffective because she failed to file a motion to suppress evidence obtained

  without a warrant. Amended Petition at 11-12. Gavillan-Martinez contends

  that he had a one-year lease in effect during the period in which law

  enforcement searched the mobile home and he did not abandon the residence.

  Id. In Ground Three, Gavillan-Martinez argues that his counsel “failed to

  investigate the alleged eviction process initiated against the Petitioner and

  consequently provided untruthful testimony at the evidentiary held on August

  17, 2016. Id. at 14. According to Gavillan-Martinez, no eviction case had been

  initiated in the circuit court and had counsel known this information, it would

  have supported a meritorious motion to suppress. Id. He maintains that had

  counsel filed a motion to suppress and investigated whether he was evicted, he

  would not have entered the guilty plea. Id. at 11-12, 14.

        Gavillan-Martinez raised both of these issues in ground two of his Second

  Amended Rule 3.850 Motion. Resp. Ex. A1 at 91-98. In denying relief, the

  circuit court found: “As to ground two, [counsel] testified at the time of the

                                        19
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 20 of 27 PageID 1335




  search of the Defendant’s trailer he was no longer residing there. Therefore,

  she had no standing to file a motion to suppress.” Id. at 153. The First DCA

  per curiam affirmed the denial of relief without a written opinion. Resp. Ex. E.

        To the extent that the First DCA decided the claims on the merits, the

  Court will address the claims in accordance with the deferential standard for

  federal court review of state court adjudications. After a review of the record

  and the applicable law, the Court concludes that the state court’s adjudication

  of these claims was not contrary to clearly established federal law, did not

  involve an unreasonable application of clearly established federal law, and was

  not based on an unreasonable determination of the facts in light of the evidence

  presented in the state court proceedings. Thus, Gavillan-Martinez is not

  entitled to relief on the basis of these claims.

        Nevertheless, even if the First DCA’s adjudication of these claims is not

  entitled to deference, the claims in Ground Two and Three fail. The arrest and

  booking report reflects that law enforcement contacted the mobile home park

  manager who advised them that Gavillan-Martinez and his roommate moved

  out of the trailer “because they were going to be evicted.” Resp. Ex. A2 at 13.

  As Gavillan-Martinez moved out prior to eviction proceedings beginning,

  checking the local court docket for eviction proceedings would have been

  useless. Due to the fact he moved out and the mobile home park manager gave

  permission to search the property, there was no need for law enforcement to

                                          20
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 21 of 27 PageID 1336




  obtain a warrant. Indeed, at the evidentiary hearing, counsel testified that she

  came to the same conclusion after reviewing the evidence. Resp. Ex. A1 at 182.

  Accordingly, had counsel filed a motion to suppress on the grounds of a

  warrantless search it would not have been successful. Counsel cannot be

  deemed deficient for failing to raise a meritless argument. See Diaz v. Sec’y for

  the Dep’t of Corr., 402 F.3d 1136, 1142 (11th Cir. 2005) (holding counsel cannot

  be ineffective for failing to raise a meritless argument); Bolender v. Singletary,

  16 F.3d 1547, 1573 (11th Cir. 1994) (noting that “it is axiomatic that the failure

  to raise nonmeritorious issues does not constitute ineffective assistance.”).

  Notably, counsel also testified that Gavillan-Martinez never requested that

  she file a motion to suppress. Resp. Ex. A1 at 182. On this record, relief on the

  claims in Grounds Two and Three is due to be denied.

                                 C. Ground Four

        Lastly, Gavillan-Martinez asserts that his counsel provided deficient

  performance when she failed to investigate his mental competency at the time

  of the incident and when he entered his guilty plea. Amended Petition at 15-

  16. According to Gavillan-Martinez, his counsel was aware he suffered from

  “mental illness” and he was unable to effectively communicate with counsel or

  understand the proceedings. Id. at 16. He also maintains that he was insane

  both at the time of the incident and incompetent to proceed with the

  prosecution. Id. Gavillan-Martinez alleges that he previously tried to commit

                                         21
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 22 of 27 PageID 1337




  suicide and suffered from delusions, depression, and remorse over what

  happened to the victim. Id. at 17.

        In response, Respondents argue that Gavillan-Martinez failed to exhaust

  this claim because he did not seek review of the denial of this claim on appeal.

  Response at 41-44. Gavillan-Martinez contends that his failure to exhaust

  should be excused pursuant to Martinez v. Ryan. Reply at 10-11. The Eleventh

  Circuit has explained the holding of Martinez as follows:

              In Martinez, the U.S. Supreme Court enunciated a
              narrow exception to the general rule that the lack of
              an attorney or attorney error in state post-conviction
              proceedings does not establish cause to excuse the
              procedural default of a substantive claim. 566 U.S. at
              8, 13-14, 132 S.Ct. at 1315, 1318. The Supreme Court,
              however, set strict parameters on the application of
              this exception. It applies only where (1) state law
              requires a prisoner to raise ineffective-trial-counsel
              claims during an initial collateral proceeding and
              precludes those claims during direct appeal; (2) the
              prisoner failed to properly raise ineffective-trial-
              counsel claims during the initial collateral proceeding;
              (3) the prisoner either did not have counsel or his
              counsel was ineffective during those initial state
              collateral proceedings; and (4) failing to excuse the
              prisoner's procedural default would result in the loss
              of a “substantial” ineffective-trial-counsel claim. Id. at
              14, 132 S.Ct. at 1318; see also Arthur v. Thomas, 739
              F.3d 611, 629 (11th Cir. 2014) (setting forth the
              Martinez requirements).

  Lambrix v. Sec’y, Fla. Dep’t of Corr., 851 F.3d 1158, 1164 (11th Cir. 2017). A

  claim is substantial if it “has some merit.” Martinez, 566 U.S. at 14. For

  purposes of determining whether postconviction counsel was ineffective, a

                                         22
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 23 of 27 PageID 1338




  petitioner “must show more than the mere fact they failed to raise potentially

  meritorious claims; he must show that no competent counsel, in the exercise of

  reasonable professional judgment, would have omitted those claims.” Hittson

  v. GDCP Warden, 759 F.3d 1210, 1263 (11th Cir. 2014) (emphasis in original).

        In order to determine whether this claim is a substantial one, a review

  of the record is necessary. Roach, Gavillan-Martinez’s roommate, told law

  enforcement that Gavillan-Martinez became upset when he found out the

  victim, who was temporarily living with them, sent Roach a text message

  concerning oral sex from Gavillan-Martinez’s phone. Resp. Ex. A2 at 13.

  Gavillan-Martinez told her that he was going to confront the victim about it,

  at which point he went to the victim’s bedroom. When Gavillan-Martinez

  returned to Roach, he was covered in blood and the victim was dead. Id.

  According to Roach, she and Gavillan-Martinez dumped the victim’s body in a

  river, burned the mattress on which the victim had died, cleaned the mobile

  home, and painted the room to conceal the murder. Id. Gavillan-Martinez’s

  actions do not suggest that he was suffering from a mental illness at the time

  of the murder. Indeed, he took greats steps to conceal the murder, which shows

  he understood what he had done - murdered someone - and that the potential

  consequences he faced were substantial. See Gray v. State, 731 So. 2d 816, 817

  (Fla. 5th DCA 1999) (explaining that the insanity defense “requires that the

  defendant, at the time of the offense, had a mental infirmity, disease or defect

                                        23
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 24 of 27 PageID 1339




  and that, because of such condition, he did not know what he was doing or the

  consequences of what he was doing or, if he knew, he did not know that what

  he was doing was wrong.”).

        Notably, counsel’s personal notes of the case, which were introduced

  during the evidentiary hearing, do not reflect anything regarding Gavillan-

  Martinez’s mental health. Resp. Exs. A1 at 231-279; A2 at 1-48. In fact,

  counsel’s notes include a homicide interview conducted by a Public Defender

  investigator, which reflects that Gavillan-Martinez did not disclose any mental

  health issues. Resp. Ex. A2 at 8. The notes reflect that Gavillan-Martinez

  provided   detailed   background   information   and   cooperated   with   her

  investigation. Based on counsel’s records, Gavillan-Martinez comprehended

  the charges against him, the gravity of the situation, and communicated well

  with his attorney. See Hernandez-Alberto v. State, 126 So. 3d 193, 204 (Fla.

  2013) (quoting Hardy v. State, 716 So. 2d 761, 763 (Fla. 1998)) (“The criteria

  for determining competence to proceed is whether a prisoner ‘has sufficient

  present ability to consult with counsel with a reasonable degree of rational

  understanding-and whether he has a rational as well as a factual

  understanding of the pending [. . .] proceedings.’”). Likewise, during the plea

  colloquy, Gavillan-Martinez appeared to understand the proceedings and the

  potential consequences. Id. at 61-74. Throughout the hearing, he answered



                                        24
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 25 of 27 PageID 1340




  questions in a cogent and competent manner. Id. Indeed, he even stated, under

  oath, that he had no difficulty understanding the judge. Id. at 69.

        Based on this record, there is no support for Gavillan-Martinez’s

  contentions that he was insane at the time of the crime or incompetent to

  proceed. Critically, he has not provided any evidence to support this claim. As

  such, there is no evidence that an insanity defense or mental incompetency

  claim would have had any merit whatsoever. Counsel is not deficient for failing

  to raise meritless arguments. See Diaz, 402 F.3d at 1142; Bolender, 16 F.3d at

  1573. Accordingly, the Court finds that Gavillan-Martinez’s guilty plea was not

  involuntary. Therefore, this claim is not a substantial claim such that Martinez

  would excuse his failure to exhaust this claim. For the above stated reasons,

  relief on the claim in Ground Four is due to be denied.

                        VII. Certificate of Appealability

                       Pursuant to 28 U.S.C. § 2253(c)(1)

        If Gavillan-Martinez seeks issuance of a certificate of appealability, the

  undersigned opines that a certificate of appealability is not warranted. The

  Court should issue a certificate of appealability only if the petitioner makes “a

  substantial showing of the denial of a constitutional right.” 28 U.S.C. §

  2253(c)(2). To make this substantial showing, Gavillan-Martinez “must

  demonstrate that reasonable jurists would find the district court’s assessment

  of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S.

                                         25
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 26 of 27 PageID 1341




  274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that

  “the issues presented were ‘adequate to deserve encouragement to proceed

  further,’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot

  v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

        Where a district court has rejected a petitioner’s constitutional claims on

  the merits, the petitioner must demonstrate that reasonable jurists would find

  the district court’s assessment of the constitutional claims debatable or wrong.

  See Slack, 529 U.S. at 484. However, when the district court has rejected a

  claim on procedural grounds, the petitioner must show that “jurists of reason

  would find it debatable whether the petition states a valid claim of the denial

  of a constitutional right and that jurists of reason would find it debatable

  whether the district court was correct in its procedural ruling.” Id. Upon

  consideration of the record as a whole, the Court will deny a certificate of

  appealability.

        Therefore, it is now

        ORDERED AND ADJUDGED:

        1.    The Amended Petition (Doc. 17) is DENIED, and this action is

  DISMISSED WITH PREJUDICE.

        2.    The Clerk of the Court shall enter judgment denying the Amended

  Petition and dismissing this case with prejudice.



                                         26
Case 3:18-cv-01031-MMH-MCR Document 32 Filed 04/27/21 Page 27 of 27 PageID 1342




          3.   If Gavillan-Martinez appeals the denial of the Amended Petition,

  the Court denies a certificate of appealability. Because the Court has

  determined that a certificate of appealability is not warranted, the Clerk shall

  terminate from the pending motions report any motion to proceed on appeal as

  a pauper that may be filed in this case. Such termination shall serve as a denial

  of the motion.

          4.   The Clerk of the Court is directed to close this case and terminate

  any pending motions.

          DONE AND ORDERED at Jacksonville, Florida, this 26th day of April,

  2021.




  Jax-8

  C:      Victor Gavillan-Martinez #135908
          Counsel of record




                                         27
